Exhibit 3.1 Company Number 08654254 THE COMPANIES ACT 2006 ARTICLES OF ASSOCIATION of OXFORD IMMUNOTEC GLOBAL PLC (Approved by contingent Special Resolution passed on 7 November 2013 and adopted on 21 November 2013 and as amended by Special Resolutions passed on 12 June 2014) Table of Contents Page EXCLUSION OF OTHER REGULATIONS 1 DEFINITIONS AND INTERPRETATION 1 REGISTERED OFFICE 4 LIMITED LIABILITY 4 CHANGE OF NAME 4 SHARE CAPITAL 4 VARIATION OF RIGHT’S 5 SHARES IN UNCERTIFICATED FORM 6 SHARE CERTIFICATES 8 SHARE WARRANTS 9 LIEN 10 CALLS ON SHARES 11 FORFEITURE 12 TRANSFER OF SHARES 14 TRANSMISSION OF SHARES 15 ALTERATION OF SHARE CAPITAL 16 PURCHASE OF OWN SHARES 17 GENERAL MEETINGS 17 NOTICE OF GENERAL MEETINGS 17 PROCEEDINGS AT GENERAL MEETINGS 18 VOTES OF MEMBERS 22 POWERS OF THE BOARD 29 COMPOSITION OF THE BOARD 30 i ALTERNATE DIRECTORS 32 ELECTION, APPOINTMENT AND RETIREMENT BY ROTATION 33 RESIGNATION AND REMOVAL OF DIRECTORS 34 REMUNERATION OF DIRECTORS 35 PROCEEDINGS OF THE BOARD 35 DIRECTORS’ INTERESTS 37 SECRETARY 41 MINUTES 41 THE SEAL 42 ACCOUNTING RECORDS, BOOKS AND REGISTERS 42 AUDIT 43 AUTHENTICATION OF DOCUMENTS 43 RECORD DATES 44 DIVIDENDS 44 RESERVES 49 CAPITALISATION OF PROFITS 49 NOTICES 50 UNTRACED MEMBERS 55 DESTRUCTION OF DOCUMENTS 56 WINDING-UP 57 PROVISION FOR EMPLOYEES 58 INDEMNITY 58 INSURANCE 59 ii THE COMPANIES ACT 2006 ARTICLES OF ASSOCIATION of OXFORD IMMUNOTEC GLOBAL PLC (Approved by contingent Special Resolution passed on 7 November 2013 and adopted on 21 November 2013 and as amended by Special Resolutions passed on 12 June 2014) EXCLUSION OF OTHER REGULATIONS 1. This document comprises the Articles of Association of the Company and no regulations set out in any statute or statutory instrument concerning companies shall apply as Articles of Association of the Company . DEFINITIONS AND INTERPRETATION In these Articles the following expressions have the following meanings unless the context otherwise requires; “ Act ” means the Companies Act 2006, “ address ” means in relation to electronic communications, includes any number or address (including, in the case of any Uncertificated Proxy Instruction permitted in accordance with those Articles, an identification number of a participant in the Relevant System concerned) used for the purposes of such communications, “ Articles ” means these Articles of Association as altered from time to time, “ auditors ” means the auditors for the time being of the Company, “ Board ” means the board of Directors of the Company or the Directors present at a duly convened meeting of the Directors at which a quorum is present, “ certificated ” means, in relation to any share or other security of the Company, that it is not held or to be held in uncertificated form, “ clear days ” means in relation to the period of a notice, that period calculated in accordance with section 360 of the Act, “ communication ” has the same meaning as in section 15 of the Electronic Communications Act, “ Company ” means Oxford Immunotec Global PLC, 1 “ Company’s website ” means the website, operated or controlled by the Company, which contains information about the Company in accordance with the Statutes, “ Directors ” means the directors of the Company for the time being and “Director” shall be construed accordingly, “ elected ” means elected or re-elected, “ electronic communication ” has the same meaning as in section 15 of the Electronic Communications Act, “ Electronic Communications Act ” means the Electronic Communications Act 2000 (as amended from time to time), “ group ” means the Company and its subsidiary undertakings for the time being, “ holder ” means in relation to shares, the member whose name is entered in the register as the holder of the shares, “ in electronic form ” means in a form specified by section 1168(3) of the Act and otherwise complying with the provisions of that section, “ member ” means a member of the Company, “ month ” means a calendar month, “
